DISMISS and Opinion Filed December 9, 2019




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00500-CV

                                  HE CHEN, Appellant
                                          V.
                                 LIJUAN SONG, Appellee

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-00675-2018

                           MEMORANDUM OPINION
                         Before Justices Myers, Schenck, and Carlyle
                                  Opinion by Justice Carlyle
       Before the Court is appellant’s unopposed motion to dismiss this appeal as the parties

have settled their dispute. We grant the motion and dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Cory L. Carlyle/
                                                CORY L. CARLYLE
                                                JUSTICE

190500F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HE CHEN, Appellant                                 On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas
No. 05-19-00500-CV        V.                       Trial Court Cause No. 469-00675-2018.
                                                   Opinion delivered by Justice Carlyle.
LIJUAN SONG, Appellee                              Justices Myers and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee LIJUAN
SONG recover her costs of this appeal from appellant HE CHEN.


Judgment entered this 9th day of December, 2019.




                                             –2–